Proceeding pursuant to CPLR article 78 transferred to this court by order of the Supreme Court, New York County (Eve Preminger, J.), entered April 28, 1989, to review a determination of the respondent Superintendent of Insurance of the State of New York, dated December 16, 1988, which found petitioner guilty of willful violations of Insurance Law § 334 and regulation 131 (11 NYCRR part 162) and assessed a penalty of $8,850 against petitioner, unanimously dismissed and the determination confirmed, without costs.
The Superintendent’s determination that petitioner’s failure to timely file the form 131-A for the years 1981 through 1986 constituted a willful violation of Insurance Law § 334 and regulation 131 (11 NYCRR part 162) is supported by substantial evidence and rationally based.
Petitioner’s claim that Insurance Law § 109 imposes a maximum fine of $500 for a single violation and does not authorize respondent to assess a penalty for each day as a separate violation is without merit. Cumulative penalties are allowed when necessary to deter the act complained of when such *630penalties are not otherwise violative of the statute. (Matter of Meyers Bros. Parking Sys. v Sherman, 87 AD2d 562.) Nor was the penalty imposed shocking to one’s sense of fairness particularly in light of the number of violations and the petitioner’s lateness. (Matter of Pell v Board of Educ., 34 NY2d 222.) Concur—Kupferman, J. P., Asch, Ellerin and Smith, JJ.